Citation Nr: 1020071	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-05 020	)	DATE
	)
	)


THE ISSUE

Whether a March 19, 2008, decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
a psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), should be revised or reversed based on clear 
and unmistakable error (CUE).

(The issues of entitlement to an initial compensable rating 
for bilateral hearing loss, prior to February 23, 2009; and, 
an initial rating greater than 20 percent for bilateral 
hearing loss, from February 23, 2009 are the subject of a 
separate decision.).


REPRESENTATION

Moving party represented by:  John G. Heike, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The moving party is a Veteran who had active duty for 
training from May 1963 to November 1963 and served on active 
duty from March 1965 to March 1968.  He had no combat service 
or service in Vietnam.

This matter is before the Board as an original action on the 
motion of the Veteran's attorney in November 2008 in which it 
is alleged that there was CUE in a March 19, 2008 Board 
decision that denied service connection for a psychiatric 
disorder to include PTSD.


FINDINGS OF FACT

1.  In a March 2008 Board decision, service connection for a 
psychiatric disorder to include PTSD was denied.

2. The evidence considered by the Board in making the March 
2008 decision included the Veteran's service treatment 
records, post service VA examinations and VA and private 
treatment records to include a VA examination conducted in 
May 2007 and an addendum to the examination dated in June 
2007.  

3. The correct facts were before the Board at the time of the 
March 2008 decision, the existing law was correctly applied, 
and there was no error that would have resulted in a 
different outcome to the March 2008 Board decision.  


CONCLUSION OF LAW

The March 2008 Board decision denying entitlement to service 
connection for PTSD was not clearly and unmistakably 
erroneous. 38 U.S.C.A. §§ 7104(b), 7111(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.1403, 20.1404(b) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), redefined VA's 
duty to assist a Veteran in the development of a claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not apply to 
claims of clear and unmistakable error in prior final Board 
decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2009).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) The Secretary's failure 
to fulfill the duty to assist. (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).   
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

The Board decision in question was issued in March 2008 and 
denied the appellant's claim of entitlement to service 
connection for a psychiatric disorder to include PTSD.  The 
Board denied the claim based on a finding that the evidence 
did not establish that the Veteran served in combat; did not 
have PTSD due to his military service; and, did not have a 
diagnosis of PTSD based on a verifiable inservice stressor.  

In a motion received in November 2008, the moving party 
asserted CUE in the March 2008 Board decision.  It was argued 
that the uncontroverted evidence showed that the appellant 
had been a driver of courier messages.  His duties required 
him to contact jungle training areas on Okinawa, and come in 
contact with members of the 441st CIC detachment (Military 
intelligence) who were stationed there.  He injured his ankle 
and was treated at the US Army Hospital on Okinawa where he 
was exposed "to the greatest level of horrific events."  It 
was noted that the appellant applied for compensation 33 
years after service when his psychologists and psychiatrists 
related his psychiatric conditions to the events he 
experienced in Okinawa.  

The Attorney noted that the Veteran was provided a VA 
examination in May 2007 at which time the claims folder was 
not made available to the examiner.  Subsequently the claims 
folder was provided to the examiner in June 2007.  After 
reviewing the claims folder on June 8, 2007, the examiner 
indicated that no change was indicated in the May 7, 2007 
examination which found that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  Instead he was diagnosed 
with depression, NOS; polysubstance abuse and alcohol 
dependence in remission; and a personality disorder.

The Attorney argued that the full text of the Veteran's 
psychiatric history was not available at the May 2007 VA 
examination, and this could not be corrected, "By the secret 
submission of the claims folder to the examiner after a month 
had elapsed."   Consequently, the conclusion reached by the 
VA examiner after reviewing the claims file subsequent to the 
VA examination was "clear and unmistakable error"

Finally the Attorney alleges that the Board committed CUE by 
omitting the full diagnostic criteria of 38 C.F.R. § 4.125 
language in its discussion of the claim. Thus requiring the 
exclusion of the May 2007 VA examination results which were 
considered probative by the Board.

The Board finds that the requirements for a CUE claim have 
not been met.  In this regard, the Veteran makes allegations 
of failure to follow regulations by the Board.  This is 
insufficient to satisfy the CUE requirement.  The Board notes 
that the moving party essentially reiterated facts that had 
been before the Board at the time of the March 2008 decision.  
Although the moving party has argued that the May 2007 VA 
examination was invalid because the examiner did not review 
the claims file until a month after the examination, this 
assertion amounts to no more than a disagreement as to how 
the facts were weighed.  The moving party has also failed to 
state why the result would have been manifestly different but 
for the alleged error. Such arguments do not rise to the 
level of a valid allegation of CUE.

The moving party fails to identify which presumption was 
misapplied and which facts would have suggested the 
presumption.  The Veteran did not engage in combat; he does 
not have a confirmed stressor; or, a diagnosis of PTSD based 
on any verified inservice stressor, and any motion that there 
is a presumption for service connection for PTSD is wholly 
without legal merit.  38 U.S.C.A. § 1101.  To the extent that 
the Board addressed PTSD it established that such disorder 
was not due to the Veteran's military service.  The Veteran's 
current psychiatric condition is complex and he has been 
variously diagnosed with major depression, depressive 
disorder, bipolar disorder, dysthymia, alcohol dependence; 
polysubstance abuse in remission; and, a personality 
disorder,  none of which are shown to be related to service.

The Veteran's assertions do not give rise to a valid 
allegation of CUE.  Because the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) (2009), the motion is dismissed without 
prejudice.




ORDER

The motion alleging CUE in the Board's March 2008 decision is 
dismissed without prejudice to refiling.



                       
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



